IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED


JOSHUA F. ROE,

             Appellant,

 v.                                                   Case No. 5D15-4309

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed July 29, 2016

3.850 Appeal from the Circuit Court
for Osceola County,
Jon B. Morgan, Judge.

Joshua F. Roe, Chipley, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Douglas T. Squire,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

      Joshua F. Roe appeals the denial of his motion for postconviction relief filed

pursuant to Florida Rule of Criminal Procedure 3.850. Roe’s motion alleged twenty-three

claims of ineffective assistance of trial counsel and one claim of cumulative error. The

trial court granted an evidentiary hearing on Roe’s claim sixteen and summarily denied

the remaining claims. This appeal followed.
       We affirm the trial court’s order except as to claims six, eight, and nine. As to claim

six and the portion of claim nine asserting that Donna and Allan Hardimon would have

given evidence helpful to the defense’s theory, we conclude that such claims were facially

insufficient and should have been stricken with leave to amend within the time frame

provided by rule 3.850(b)(1). See Spera v. State, 971 So. 2d 754 (Fla. 2007). With

respect to claim eight, we remand for the trial court to either attach records conclusively

refuting Roe’s claim, or, in the alternative, hold an evidentiary hearing.

       AFFIRMED IN PART; REVERSED IN PART; REMANDED.


LAWSON, C.J., ORFINGER and TORPY, JJ., concur.




                                              2